DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (8,777,352).

 	Regarding claim 1, Sakai teaches a multilayered body, comprising: 
a base material, including a metal tone glossy surface having a metal tone glossiness (fig. 2B, non-light-transmissive printing medium/metallic ink layer); and 
a color layer (fig. 2B, color ink layer), being layered on the metal tone glossy surface (see fig. 2B).
Sakai does not teach wherein the color layer has an arithmetic mean height and a transmission density located in a region below a straight line represented as y=-0.1067x+0.8 on coordinates of the arithmetic mean height x and the transmission density y. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers.  	Regarding claim 2, Sakai teaches the multilayered body according to claim 1. Sakai does not explicitly teach wherein the color layer has .DELTA.L* of greater than or equal to 10 and LogHAZE of greater than or equal to 300. However, this range of DELTA.L* is also just an optimization of ranges existing in the art, explained in the rejection of claim 1. This claim is also rejected on that rationale. 	Regarding claim 3, Sakai teaches the multilayered body according to claim 1. Sakai does not explicitly teach wherein the arithmetic mean height and the transmission density of the color layer are located in a region below a straight line represented as y=-0.133x+0.8 on the coordinates. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers. 	Regarding claim 4, Sakai teaches the multilayered body according to claim 2. Sakai does not explicitly teach wherein the arithmetic mean height and the transmission density of the color layer are located in a region below a straight line represented as y=-0.133x+0.8 on the coordinates. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers.  	Regarding claim 5, Sakai teaches the multilayered body according to claim 1, wherein the base material includes: 
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B).
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B). 	Regarding claim 7, Sakai teaches multilayered body according to claim 3, wherein the base material includes: 
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B). 	Regarding claim 8, Sakai teaches multi layered body according to claim 1, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46). 	Regarding claim 9, Sakai teaches multilayered body according to claim 2, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46). 	Regarding claim 10, Sakai teaches multilayered body according to claim 3, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.